Citation Nr: 0523541	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than June 2, 2003, 
for the grant of service connection for scars of the right 
third and fourth digits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States 
Coast Guard from May 1974 to September 1988.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska that awarded service connection for scars of the 
appellant's right third and fourth fingers.  The appellant 
has appealed the effective date of the award of service 
connection.

The Board notes that the appellant had indicated that he 
wanted a hearing before the Board on a VA Form 9 submitted in 
March 2004.  However, after a hearing was scheduled for 
August 23, 2004, the appellant submitted a written statement 
in which he stated that he wanted to cancel that hearing and 
that he did not want another hearing scheduled; this letter 
was received in July 2004.  Under these circumstances, the 
Board considers the request for a hearing to be withdrawn by 
the appellant.  See 38 C.F.R. § 20.704(d).

The veteran submitted a December 2004 letter in which he 
expressed a desire to consolidate several appeals, including 
one that he apparently perfected after the earlier effective 
date issue was certified on appeal to the Board.  However, 
there is no indication in the claims files available to the 
Board that the veteran has any other appeals pending.  
Whether such information is available at the RO in a 
temporary file is not known.  Consequently, the RO should 
investigate this matter and follow up on the veteran's 
request.  

The RO has characterized the issue on appeal as entitlement 
to an earlier effective date for the award of service 
connection; however, the veteran appears to have made it 
clear in his September 2003 notice of disagreement that he 
wanted the award of a compensable rating to be made effective 
earlier than June 2, 2003.  In light of the grant of an 
earlier effective date for the award of service connection, 
as set out below, the Board will remand the question of 
entitlement to an earlier effective date for the award of a 
10 percent rating.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).


FINDINGS OF FACT

1.  On March 16, 1993, the appellant submitted a claim of 
service connection for an injury to his right third and 
fourth fingers.  

2.  In August 1993, the RO granted the appellant's right 
third and fourth finger service connection claim and assigned 
a zero percent evaluation for that disability from March 16, 
1993.

3.  On July 12, 1996, the appellant submitted a claim for an 
increased evaluation of his service-connected right third and 
fourth finger disability.

4.  On August 29, 1996, the appellant underwent a VA medical 
examination of his right third and fourth fingers and hand; 
he complained of sensitivity to touch and physical 
examination revealed scars on the right third and fourth 
fingers, which scarring was likely associated with 
hyperesthesia to pinprick.


CONCLUSION OF LAW

The criteria for assignment of an effective date of August 
29, 1996, for the grant of service connection for right third 
and fourth finger scars have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.303, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order for a 
veteran to prevail on a claim for service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

In a rating decision issued in September 2003, the RO granted 
service connection for a surgical scar of the third and 
fourth digits; the Board notes that, while the appellant 
suffered a laceration of both fingers in service, he only had 
surgery performed on the third finger.  The RO assigned an 
effective date of June 2, 2003; this was the date of the 
appellant's claim for an increase.  As indicated in the 
February 2004 Statement of the Case (SOC), service connection 
for the scars was granted effective from the date of the 
claim for an increased evaluation because the RO considered 
the service connection claim to be inextricably intertwined 
with the increased rating claim.  Based on the August 2003 
finding of a scar on the right fourth digit that was tender 
to palpation, the RO granted service connection for the right 
finger scars.  The RO declined to assign an effective date 
earlier than June 2, 2003, based on its finding that no prior 
VA examination had demonstrated symptoms rising to the level 
of a compensable evaluation that would have allowed for the 
grant of service connection.

Review of the evidence of record reveals that, on March 16, 
1993, the appellant submitted a claim of service connection 
for an injury to his right third and fourth fingers.  The 
appellant subsequently failed to report for his scheduled VA 
medical examination.  In August 1993, the RO granted the 
appellant's right third and fourth finger service connection 
claim and assigned a zero percent evaluation for that 
disability from March 16, 1993.   The appellant was notified 
of that rating action in August 1993.  However, the appellant 
did not express any disagreement with any aspect of the 
August 1993 rating decision that granted service connection 
and assigned a noncompensable evaluation.

On July 12, 1996, the appellant submitted a claim for an 
increased evaluation of his service-connected right third and 
fourth finger disability.  He underwent a VA medical 
examination in August 1996; he complained that his right 
third and fourth fingers were sensitive to cold and to touch.  
On physical examination, a healed scar from a laceration of 
the right third and fourth fingers was noted.  The appellant 
demonstrated mild hyperesthesia to pinprick to the fourth 
finger more than the third finger.

Although it is not entirely clear from the examination report 
that the hyperesthesia was due to scarring rather than the 
result of underlying nerve damage for which the veteran was 
already service connected at the time, the Board finds it 
significant that the hyperesthesia was greater on the fourth 
finger.  This is so because he was service connected for 
nerve damage repair of the third finger, not the fourth, 
which in turn suggests that the cause of hyperesthesia 
evident on both fingers might have been something other than 
distal radial nerve damage of the long finger, something like 
the scarring.  Granting the veteran the benefit of the doubt 
on the question of the cause of the hyperesthesia, the Board 
finds that the veteran likely had a then-present disability 
due to scarring.  The Board notes that the appellant again 
demonstrated this problem during his August 2000 VA medical 
examination.

Determining the date of claim in this instance requires 
review of the procedural history of the appellant's claim.  
The Board notes that an effective date back to the date of 
service is not appropriate since it is undisputed that the 
appellant's original claim for any right hand laceration 
residual disability was filed in March 1993, and therefore 
not within one year of service.  38 U.S.C.A. § 5110(b)(1).  

After receiving the appellant's claim in March 1993, the RO 
granted the appellant's claim of entitlement to service 
connection for status post laceration, right hand, long and 
ring finger, with repair of the radial digital nerve of the 
long finger, effective from March 16, 1993; this was 
accomplished by a rating action issued in August 1993.  The 
veteran was notified of this award by a letter dated August 
25, 1993.  He subsequently filed correspondence with the RO 
in March 1994 wherein he indicated that he had not yet heard 
from the RO about his right hand injury claim.  The RO 
responded by issuing a letter in April 1994 in which the 
appellant was notified again of the grant of service 
connection and the assignment of a noncompensable evaluation 
for the residuals of the right hand laceration.  The 
appellant did not respond to this letter and therefore, the 
August 1993 rating decision, including the determination with 
respect to the assigned rating, became final.  38 C.F.R. 
§§ 20.302, 20.1103.  The next communication from the 
appellant was dated July 12, 1996.  

Based on the foregoing, the Board finds that the July 12, 
1996 VA Form 21-4138 was the starting point for the September 
2003 grant of service connection for the right third and 
fourth finger scars.  Clearly, these claims were not 
addressed until the September 2003 rating decision.  (The 
October 1996 rating decision granted an increased evaluation 
for the residuals of a laceration of the right third and 
fourth fingers, effective July 12, 1996, the date of the 
claim, without addressing the scars.)  The Board notes that 
cognizable disability due to scarring was evident in the 
report of the August 29, 1996 VA medical examination.  (See 
discussion above.)

As stated above, the general effective date provisions for an 
award of service connection based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  Because the date of the VA medical 
examination in August 1996 is the date that it was first 
medically determined that the appellant had right finger 
scarring that caused any problem, and because the appellant 
submitted his claim for benefits in July 1996, the earliest 
date that may be assigned is August 29, 1996.  Nothing in the 
pertinent statute or regulations provides for any earlier 
date.

(Although the Board has recognized the August 1996 VA 
examination as showing a level of disability for which 
service connection may be granted, the Board's decision 
herein should not be construed as commenting on whether a 
compensable disability was evident.  As noted in the 
introduction above, the question of entitlement to an earlier 
effective date for assignment of a 10 percent rating was not 
developed for the Board's review.)

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Here, VA satisfied its duty to notify by means of a June 2002 
letter from the RO to the appellant that was issued prior to 
the September 2003 rating decision.  The letter informed the 
appellant of what evidence was required to substantiate a 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  (Although the veteran was not specifically notified 
under the VCAA with respect to the question of an earlier 
effective date, such notice was not necessary.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  (If, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that addresses a "downstream" issue, like an 
effective date issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was offered the 
opportunity to testify before the Board.  The appellant was 
provided with the text of 38 C.F.R. § 3.159 in the SOC issued 
in February 2004.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In May 
2004, the appellant was informed that he could submit more 
evidence; no evidence was thereafter submitted.  Therefore, 
there is no duty to assist that was unmet.


ORDER

Entitlement to an earlier effective date of August 29, 1996, 
for the award of service connection for scars of the right 
third and fourth fingers is granted.


REMAND

The Board notes that, after the veteran received notice of 
the grant of service connection as implemented by the RO in 
September 2003, he voiced his disagreement with the effective 
date for the award of the 10 percent rating.  Evidence of 
record reflects that the veteran filed a statement in April 
2003 wherein he disagreed with the denial.  

While the RO did not issue a statement of the case on the 
question of an earlier effective date for the award of 
compensation, its approach made sense in light of its 
continuation of the June 2003 date for the award of service 
connection.  In its February 2004 statement of the case, the 
RO alluded to the requirement that a certain level of 
disability be met earlier than June 2, 2003, before an 
earlier effective date could be granted, but this was done in 
the context of the issue framed by the RO as entitlement to 
an earlier effective date for service connection.  In order 
to alleviate any confusion this may have caused, and because 
of the grant of August 29, 1996, as the effective date for 
the award of service connection, the Board finds that it is 
necessary to have a statement of the case issued on the 
question of entitlement to an earlier effective date for a 10 
percent rating.  In situations such as this, where the 
veteran has filed a notice of disagreement, but no statement 
of the case (SOC) has been issued, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
should remand the matter to the RO for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

The RO should re-examine the 
question of entitlement to an 
earlier effective date for a 10 
percent rating for scars of the 
right third and fourth digits in 
light of the Board's grant of an 
earlier effective date for the award 
of service connection.  If no 
additional development is required, 
and the benefit sought is not 
granted, the RO should prepare a SOC 
in accordance with 38 C.F.R. § 19.29 
(2004).  If, and only if, the 
veteran files a timely substantive 
appeal, the issue should be returned 
to the Board.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
question in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


